Exhibit 10.8

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of December
22, 2006, by and among International Fight League, Inc., a Delaware corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A.            The Company and each Purchaser are executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission under the Securities Act.

B.            Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of common stock, $0.01 par value per
share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement, at the price of $1.25 per share
(which aggregate amount for all Purchasers together shall be 19,376,000 shares
of Common Stock and shall be collectively referred to herein as the “Shares”).

C.            The Company has engaged [_______________] as its placement agent
(the “Placement Agent”) for the offering of the Shares on a “best efforts”
basis.

D.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:


ARTICLE I.
DEFINITIONS


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS INDICATED IN THIS SECTION 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144.  With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.


--------------------------------------------------------------------------------




 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1 and 2.2 hereof are satisfied, or such other
date as the parties may agree.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed
into.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

“Company Counsel” means Lowenstein Sandler PC.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“Evaluation Date” has the meaning set forth in Section 3.1(v).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Party” has the meaning set forth in Section 4.4.

“Intellectual Property” has the meaning set forth in Section 3.1(r).

2


--------------------------------------------------------------------------------




 

“Knowledge” means with respect to any statement made to the knowledge of a
party, that the statement is based upon the actual knowledge, after due inquiry,
of the officers of such party having responsibility for the matter or matters
that are the subject of the statement.

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.4.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) any material adverse impairment to the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.

“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(p).

“Memorandum” means the Confidential Information Memorandum of the Company dated
as of November 2006.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means January 31, 2007.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date means
the Over the Counter Bulletin Board (“OTC.BB”).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.4.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Required Approvals” has the meaning set forth in Section 3.1(e).

3


--------------------------------------------------------------------------------




 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

“Securities Act” means the Securities Act of 1933, as amended.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

“Strategic Investor” means an investor who the Board determines in good faith
can provide synergistic, marketing, sponsorship, operational or other business
benefits to the Company.

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Aggregate Purchase Price
(Subscription Amount)”.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission under the Exchange Act and any
other entity required to be disclosed in the SEC Reports pursuant to Item
601(b)(21) of Regulation S-K.

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its primary Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Transfer Agent” means American Stock Transfer, or any successor transfer agent
for the Company.

4


--------------------------------------------------------------------------------



ARTICLE II.
PURCHASE AND SALE


2.1           CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, AT THE CLOSING, THE COMPANY SHALL ISSUE AND SELL TO EACH PURCHASER,
AND EACH PURCHASER SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE COMPANY,
SUCH NUMBER OF SHARES OF COMMON STOCK AS INDICATED BELOW SUCH PURCHASER’S NAME
ON THE SIGNATURE PAGE OF THIS AGREEMENT, FOR AN AGGREGATE PURCHASE PRICE FOR
SUCH PURCHASER AS INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF
THIS AGREEMENT. UPON CONFIRMATION THAT THE OTHER CONDITIONS TO CLOSING SPECIFIED
HEREIN HAVE BEEN SATISFIED OR DULY WAIVED BY THE PURCHASERS, THE COMPANY SHALL
DELIVER TO COMPANY COUNSEL, IN TRUST, A CERTIFICATE OR CERTIFICATES, REGISTERED
IN SUCH NAME OR NAMES AS THE PURCHASERS MAY DESIGNATE, REPRESENTING THE SHARES,
WITH INSTRUCTIONS THAT SUCH CERTIFICATES ARE TO BE HELD FOR RELEASE TO THE
PURCHASERS ONLY UPON PAYMENT IN FULL OF THE SUBSCRIPTION AMOUNT TO THE COMPANY
BY ALL THE PURCHASERS.  UNLESS OTHERWISE AGREED TO BY THE COMPANY AND ANY
PURCHASER, UPON SUCH RECEIPT BY COMPANY COUNSEL OF THE CERTIFICATES, EACH
PURCHASER SHALL PROMPTLY, BUT NO MORE THAN ONE BUSINESS DAY THEREAFTER, CAUSE A
WIRE TRANSFER IN SAME DAY FUNDS TO BE SENT TO THE ACCOUNT OF THE COMPANY AS
INSTRUCTED IN WRITING BY THE COMPANY, IN AN AMOUNT REPRESENTING THE PURCHASE
PRICE FOR SUCH PURCHASER AS INDICATED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE OF THIS AGREEMENT.  ON THE DATE (THE “CLOSING DATE”) THE COMPANY
RECEIVES THE AGGREGATE SUBSCRIPTION AMOUNTS, THE CERTIFICATES EVIDENCING THE
SHARES SHALL BE RELEASED TO THE PURCHASERS (THE “CLOSING”). THE CLOSING OF THE
PURCHASE AND SALE OF THE SHARES SHALL TAKE PLACE AT THE OFFICES OF LOWENSTEIN
SANDLER PC, 1251 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK ON THE CLOSING DATE
OR AT SUCH OTHER LOCATIONS OR REMOTELY BY FACSIMILE TRANSMISSION OR OTHER
ELECTRONIC MEANS AS THE PARTIES MAY MUTUALLY AGREE.


2.2           CLOSING DELIVERIES.    (A)  ON OR PRIOR TO THE CLOSING, THE
COMPANY SHALL ISSUE, DELIVER OR CAUSE TO BE DELIVERED TO EACH PURCHASER THE
FOLLOWING (THE “COMPANY DELIVERABLES”):

(I)            THIS AGREEMENT, DULY EXECUTED BY THE COMPANY;

(II)           ONE OR MORE STOCK CERTIFICATES, CONTAINING THE LEGENDS PROVIDED
IN SECTION 4.1(B) HEREOF, EVIDENCING A NUMBER OF SHARES INDICATED BELOW SUCH
PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT, REGISTERED IN THE NAME
OF SUCH PURCHASER;

(III)          A LEGAL OPINION OF COMPANY COUNSEL, IN THE FORM ATTACHED HERETO
AS EXHIBIT C, EXECUTED BY SUCH COUNSEL AND ADDRESSED TO THE PURCHASERS AND THE
PLACEMENT AGENT;

(IV)          THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY THE COMPANY;

(V)           DULY EXECUTED IRREVOCABLE TRANSFER AGENT INSTRUCTIONS ACKNOWLEDGED
IN WRITING BY THE TRANSFER AGENT;

(VI)          A CERTIFICATE OF THE SECRETARY OF THE COMPANY (THE “SECRETARY’S
CERTIFICATE”), DATED AS OF THE CLOSING DATE, CERTIFYING THE RESOLUTIONS ADOPTED
BY THE BOARD OF DIRECTORS OF THE COMPANY APPROVING THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE ISSUANCE OF THE
SHARES, CERTIFYING THE CURRENT VERSIONS OF THE CERTIFICATE OR ARTICLES OF
INCORPORATION, AS AMENDED AND BY-LAWS OF THE COMPANY AND CERTIFYING AS TO THE
SIGNATURES AND AUTHORITY OF PERSONS SIGNING THE TRANSACTION DOCUMENTS AND
RELATED DOCUMENTS ON BEHALF OF THE COMPANY; AND

(VII)         THE COMPLIANCE CERTIFICATE REFERRED TO IN SECTION 5.1(H).


(B)           ON OR PRIOR TO THE CLOSING, EACH PURCHASER SHALL DELIVER OR CAUSE
TO BE DELIVERED TO THE COMPANY THE FOLLOWING (THE “PURCHASER DELIVERABLES”):

5


--------------------------------------------------------------------------------





 

(I)            THIS AGREEMENT, DULY EXECUTED BY SUCH PURCHASER;

(II)           ITS SUBSCRIPTION AMOUNT, IN UNITED STATES DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, IN THE AMOUNT SET FORTH AS THE “PURCHASE PRICE”
INDICATED BELOW SUCH PURCHASER’S NAME ON THE APPLICABLE SIGNATURE PAGE HERETO BY
WIRE TRANSFER TO AN ACCOUNT DESIGNATED IN WRITING BY THE COMPANY FOR SUCH
PURPOSE, AS SET FORTH ON EXHIBIT E ATTACHED HERETO;

(III)          THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY SUCH
PURCHASER;

(IV)          A FULLY COMPLETED AND DULY EXECUTED SELLING SECURITYHOLDER NOTICE
AND QUESTIONNAIRE IN THE FORM ATTACHED AS ANNEX B TO THE REGISTRATION RIGHTS
AGREEMENT; AND

(V)           A FULLY COMPLETED AND DULY EXECUTED ACCREDITED INVESTOR
QUESTIONNAIRE AND STOCK CERTIFICATE QUESTIONNAIRE IN THE FORMS ATTACHED HERETO
AS EXHIBITS B-1 AND B-2 RESPECTIVELY.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO THE PURCHASERS AND TO THE PLACEMENT AGENT THAT,
EXCEPT AS SET FORTH IN THE SCHEDULES DELIVERED HEREWITH:


(A)           SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR INDIRECT SUBSIDIARIES
OTHER THAN THOSE LISTED IN SCHEDULE 3.1(A) HERETO.  EXCEPT AS DISCLOSED IN
SCHEDULE 3.1(A) HERETO, THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE
CAPITAL STOCK OR COMPARABLE EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR
OF ANY AND ALL LIENS, AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK
OR COMPARABLE EQUITY INTEREST OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE
FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO
SUBSCRIBE FOR OR PURCHASE SECURITIES.


(B)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH SUBSIDIARY
IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND AUTHORITY TO OWN OR
LEASE AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS
CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF
ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE
COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN
GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, COULD NOT HAVE OR REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, RESULTED IN A MATERIAL ADVERSE EFFECT AND NO
PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR
CURTAILING OR SEEKING TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR
QUALIFICATION.


(C)           AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE COMPANY HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  THE
EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (INCLUDING, BUT NOT LIMITED TO, THE SALE AND DELIVERY OF THE
SHARES) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART
OF THE COMPANY AND NO FURTHER CORPORATE ACTION IS REQUIRED BY THE COMPANY, ITS
BOARD OF DIRECTORS OR ITS STOCKHOLDERS IN CONNECTION THEREWITH OTHER THAN IN
CONNECTION WITH THE REQUIRED APPROVALS.  EACH OF THE TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY HAS BEEN (OR UPON DELIVERY WILL HAVE BEEN) DULY

6


--------------------------------------------------------------------------------




executed by the Company and is, or when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. Except as set forth on
Schedule 3.1(c) hereto, there are no shareholder agreements, voting agreements,
or other similar arrangements with respect to the Company’s capital stock to
which the Company is a party or, to the Company’s Knowledge, between or among
any of the Company’s shareholders.


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY BY THE COMPANY AND THE CONSUMMATION
BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING,
WITHOUT LIMITATION, THE ISSUANCE OF THE SHARES) DO NOT AND WILL NOT (I) CONFLICT
WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE
OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER
DOCUMENTS, (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, RESULT IN THE
CREATION OF ANY LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY
SUBSIDIARY OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION
OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY
AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR
SUBSIDIARY DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR ANY
SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY
SUBSIDIARY IS BOUND, OR AFFECTED, OR (III) SUBJECT TO THE REQUIRED APPROVALS,
CONFLICT WITH OR RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL
AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND
STATE SECURITIES LAWS AND REGULATIONS AND THE RULES AND REGULATIONS, ASSUMING
THE CORRECTNESS OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE PURCHASERS
HEREIN, OF ANY SELF-REGULATORY ORGANIZATION TO WHICH THE COMPANY OR ITS
SECURITIES ARE SUBJECT, INCLUDING ALL APPLICABLE TRADING MARKETS), OR BY WHICH
ANY PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED,
EXCEPT IN THE CASE OF CLAUSES (II) AND (III) SUCH AS WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(E)           FILINGS, CONSENTS AND APPROVALS.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS REQUIRED TO OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF,
GIVE ANY NOTICE TO, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER
FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS (INCLUDING THE ISSUANCE OF THE SHARES), OTHER THAN (I) THE
FILING WITH THE COMMISSION OF ONE OR MORE REGISTRATION STATEMENTS IN ACCORDANCE
WITH THE REQUIREMENTS OF THE REGISTRATION RIGHTS AGREEMENT, (II) FILINGS
REQUIRED BY APPLICABLE STATE SECURITIES LAWS, (III) THE FILING OF A NOTICE OF
SALE OF SECURITIES ON FORM D WITH THE COMMISSION UNDER REGULATION D OF THE
SECURITIES ACT, (IV) THE FILING OF ANY REQUISITE NOTICES AND/OR APPLICATION(S)
TO THE PRINCIPAL TRADING MARKET FOR THE ISSUANCE AND SALE OF THE COMMON STOCK
AND THE LISTING OF THE COMMON STOCK FOR TRADING OR QUOTATION, AS THE CASE MAY
BE, THEREON IN THE TIME AND MANNER REQUIRED THEREBY, (V) THE FILINGS REQUIRED IN
ACCORDANCE WITH SECTION 4.3 OF THIS AGREEMENT AND (VI) THOSE THAT HAVE BEEN MADE
OR OBTAINED PRIOR TO THE DATE OF THIS AGREEMENT (COLLECTIVELY, THE “REQUIRED
APPROVALS”).


(F)            ISSUANCE OF THE SHARES.  THE SHARES HAVE BEEN DULY AUTHORIZED
AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TERMS OF THE TRANSACTION
DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE
AND CLEAR OF ALL LIENS, OTHER THAN RESTRICTIONS ON TRANSFER PROVIDED FOR IN THE
TRANSACTION DOCUMENTS OR IMPOSED BY APPLICABLE SECURITIES LAWS.  ASSUMING THE
ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS IN THIS
AGREEMENT, THE SHARES WILL BE ISSUED IN COMPLIANCE WITH ALL APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.


(G)           CAPITALIZATION.  THE NUMBER OF SHARES AND TYPE OF ALL AUTHORIZED,
ISSUED AND OUTSTANDING CAPITAL STOCK, OPTIONS AND OTHER SECURITIES OF THE
COMPANY (WHETHER OR NOT PRESENTLY CONVERTIBLE

7


--------------------------------------------------------------------------------




into or exercisable or exchangeable for shares of capital stock of the Company)
is specified in Schedule 3.1(g) hereto.  All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company.  Except as specified
in Schedule 3.1(g) hereto, there are no outstanding options, warrants or scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of the Company’s capital stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of capital stock of the Company, or
options, securities or rights convertible or exchangeable into shares of capital
stock of the Company.  Except for customary adjustments as a result of stock
dividends, stock splits, combination of shares, reorganizations,
recapitalizations, reclassifications or other similar events, or as disclosed in
Schedule 3.1(g) hereto or in any Schedule 13D or Schedule 13G or Company report
on file with the Commission, there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) and the issuance and sale of the Shares
will not, immediately or with the passage of time, obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not, result in a right of any holder of securities to
adjust the exercise, conversion, exchange or reset price under such securities.


(H)           SEC REPORTS.  THE COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE
ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, SINCE JANUARY 1, 2004
(THE FOREGOING MATERIALS, INCLUDING THE EXHIBITS THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN, BEING COLLECTIVELY REFERRED TO HEREIN AS THE
“SEC REPORTS” AND TOGETHER WITH THIS AGREEMENT AND THE SCHEDULES TO THIS
AGREEMENT (IF ANY), THE “DISCLOSURE MATERIALS”) ON A TIMELY BASIS OR HAS
RECEIVED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC
REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF THE DATE HEREOF,
THE COMPANY IS NOT AWARE OF ANY EVENT OCCURRING ON OR PRIOR TO THE CLOSING DATE
(OTHER THAN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS) THAT
REQUIRES THE FILING OF A FORM 8-K AFTER THE CLOSING.  AS OF THEIR RESPECTIVE
DATES, OR TO THE EXTENT CORRECTED BY A SUBSEQUENT RESTATEMENT, THE SEC REPORTS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT
AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED
THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(I)            FINANCIAL STATEMENTS.          THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE
COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING (OR TO THE
EXTENT CORRECTED BY A SUBSEQUENT RESTATEMENT).  SUCH FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS DURING THE
PERIODS INVOLVED, EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL STATEMENTS
MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES TAKEN AS A WHOLE AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL, YEAR-END AUDIT ADJUSTMENTS.  ALL MATERIAL
AGREEMENTS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR TO WHICH THE
PROPERTY OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY ARE SUBJECT ARE INCLUDED AS
PART OF OR SPECIFICALLY IDENTIFIED IN THE SEC REPORTS.


(J)            TAX MATTERS.  EACH OF THE COMPANY AND ITS SUBSIDIARIES (I) HAS
ACCURATELY AND TIMELY PREPARED AND FILED ALL FOREIGN, FEDERAL AND STATE INCOME
AND ALL OTHER TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION
TO WHICH IT IS SUBJECT, (II) HAS PAID ALL TAXES AND OTHER GOVERNMENTAL
ASSESSMENTS

8


--------------------------------------------------------------------------------




and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
with respect to which adequate reserves have been set aside on the books of the
Company and (iii) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except, in the case of clauses (i) and
(ii) above, where the failure to so pay or file any such tax, assessment, charge
or return would not result in a Material Adverse Effect.   There are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction.


(K)           MATERIAL CHANGES.  SINCE DECEMBER 31, 2005, EXCEPT AS SPECIFICALLY
DISCLOSED IN THE SEC REPORTS OR AS SET FORTH IN SCHEDULE 3.1(K) HERETO, (I)
THERE HAVE BEEN NO EVENTS, OCCURRENCES OR DEVELOPMENTS THAT HAVE HAD OR THAT
COULD REASONABLY BE EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY MATERIAL
LIABILITIES OTHER THAN (A) TRADE PAYABLES, ACCRUED EXPENSES AND OTHER
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S
FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS
MADE WITH THE COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF
ACCOUNTING OR THE MANNER IN WHICH IT KEEPS ITS ACCOUNTING BOOKS AND RECORDS,
(IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH
OR OTHER PROPERTY TO ITS SHAREHOLDERS OR PURCHASED, REDEEMED OR MADE ANY
AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK (OTHER THAN IN
CONNECTION WITH REPURCHASES OF UNVESTED STOCK ISSUED TO EMPLOYEES OF THE
COMPANY), (V) THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER,
DIRECTOR OR AFFILIATE, EXCEPT COMMON STOCK ISSUED IN THE ORDINARY COURSE AS
DIVIDENDS ON OUTSTANDING PREFERRED STOCK AND PURSUANT TO EXISTING COMPANY STOCK
OPTION OR STOCK PURCHASE PLANS OR EXECUTIVE AND DIRECTOR CORPORATE ARRANGEMENTS
DISCLOSED IN THE SEC REPORTS AND (VI) THERE HAS NOT BEEN ANY MATERIAL CHANGE OR
AMENDMENT TO, OR ANY WAIVER OF ANY MATERIAL RIGHT UNDER, ANY CONTRACT UNDER
WHICH THE COMPANY, ANY SUBSIDIARY THEREOF, OR ANY OF THEIR ASSETS IS BOUND OR
SUBJECT.


(L)            ENVIRONMENTAL MATTERS.  TO THE COMPANY’S KNOWLEDGE, NEITHER THE
COMPANY NOR ANY SUBSIDIARY (I) IS IN VIOLATION OF ANY STATUTE, RULE, REGULATION,
DECISION OR ORDER OF ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT, DOMESTIC OR
FOREIGN, RELATING TO THE USE, DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC
SUBSTANCES OR RELATING TO THE PROTECTION OR RESTORATION OF THE ENVIRONMENT OR
HUMAN EXPOSURE TO HAZARDOUS OR TOXIC SUBSTANCES (COLLECTIVELY, “ENVIRONMENTAL
LAWS”), (II) OWNS OR OPERATES ANY REAL PROPERTY CONTAMINATED WITH ANY SUBSTANCE
THAT IS IN VIOLATION OF ANY ENVIRONMENTAL LAWS, (III) IS LIABLE FOR ANY OFF-SITE
DISPOSAL OR CONTAMINATION PURSUANT TO ANY ENVIRONMENTAL LAWS, AND (IV) IS
SUBJECT TO ANY CLAIM RELATING TO ANY ENVIRONMENTAL LAWS; WHICH VIOLATION,
CONTAMINATION, LIABILITY OR CLAIM HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, INDIVIDUALLY OR IN THE AGGREGATE; AND THERE IS
NO PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED INVESTIGATION THAT MIGHT
LEAD TO SUCH A CLAIM.


(M)          LITIGATION.  THERE IS NO ACTION WHICH (I) ADVERSELY AFFECTS OR
CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION
DOCUMENTS OR THE SHARES OR (II) EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC
REPORTS AND THE MEMORANDUM, COULD, IF THERE WERE AN UNFAVORABLE DECISION,
INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A JUDGMENT AGAINST THE COMPANY OR
ANY SUBSIDIARY IN EXCESS OF $100,000 AND FOR WHICH NO INSURANCE IS AVAILABLE. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY, NOR, TO THE COMPANY’S KNOWLEDGE, ANY
CURRENT DIRECTOR OR OFFICER THEREOF (IN HIS OR HER CAPACITY THEREOF), IS OR HAS
BEEN SINCE DECEMBER 31, 2001, THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF
VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF
BREACH OF FIDUCIARY DUTY.  THERE HAS NOT BEEN AND TO THE COMPANY’S KNOWLEDGE,
THERE IS NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE COMMISSION
INVOLVING THE COMPANY OR, TO THE COMPANY’S KNOWLEDGE ANY CURRENT OR FORMER
DIRECTOR OR OFFICER OF THE COMPANY (IN HIS OR HER CAPACITY AS SUCH).  THE
COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY
SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.

9


--------------------------------------------------------------------------------



(N)           EMPLOYMENT MATTERS.  NO MATERIAL LABOR DISPUTE EXISTS OR, TO THE
KNOWLEDGE OF THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF
THE COMPANY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  NONE OF THE COMPANY’S OR ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A
UNION THAT RELATES TO SUCH EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, AND NEITHER
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY TO A COLLECTIVE BARGAINING
AGREEMENT, AND THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONSHIPS
WITH THEIR EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER, TO THE KNOWLEDGE OF THE
COMPANY, IS, OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY
EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION
AGREEMENT OR NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR
ANY RESTRICTIVE COVENANT, AND THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE
OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY LIABILITY
WITH RESPECT TO ANY OF THE FOREGOING MATTERS.  THE COMPANY AND ITS SUBSIDIARIES
ARE IN COMPLIANCE WITH ALL U.S. FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND
REGULATIONS RELATING TO EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE THE FAILURE TO BE IN
COMPLIANCE COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


(O)           COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY HAVING
JURISDICTION OVER THE COMPANY OR ITS PROPERTIES OR ASSETS, OR (III) IS OR HAS
BEEN IN VIOLATION OF, OR IN RECEIPT OF NOTICE THAT IT IS IN VIOLATION OF, ANY
STATUTE, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO THE
COMPANY, EXCEPT IN EACH CASE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(P)           REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND THE MEMORANDUM, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH PERMITS, INDIVIDUALLY OR IN THE AGGREGATE, HAS
NOT AND COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
(“MATERIAL PERMITS”), AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED
ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH
MATERIAL PERMITS. FURTHERMORE, THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
NECESSARY MATERIAL PERMITS AND/OR REQUIRED APPROVALS WHICH WERE REQUIRED IN
CONNECTION WITH THE RECENTLY COMPLETED REVERSE MERGER.


(Q)           TITLE TO ASSETS.  EXCEPT FOR PROPERTY THAT IS SPECIFICALLY THE
SUBJECT OF, AND COVERED BY, OTHER REPRESENTATIONS AND WARRANTIES AS TO OWNERSHIP
OR TITLE CONTAINED HEREIN, THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO
THEIR RESPECTIVE BUSINESSES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT
FOR LIENS AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT
MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY
BY THE COMPANY AND THE SUBSIDIARIES AND LIENS FOR THE PAYMENT OF FEDERAL, STATE
OR OTHER TAXES, THE PAYMENT OF WHICH IS NEITHER DELINQUENT NOR SUBJECT TO
PENALTIES.  ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND
THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES
OF WHICH THE COMPANY AND THE SUBSIDIARIES ARE IN MATERIAL COMPLIANCE. NEITHER
THE COMPANY NOR ANY SUBSIDIARY OWN ANY REAL PROPERTY.


(R)            PATENTS AND TRADEMARKS.  THE COMPANY AND ITS SUBSIDIARIES OWN,
POSSESS, LICENSE OR HAVE OTHER RIGHTS TO USE ALL FOREIGN AND DOMESTIC PATENTS,
PATENT APPLICATIONS, TRADE AND SERVICE MARKS, TRADE AND SERVICE MARK
REGISTRATIONS, TRADE NAMES, COPYRIGHTS, LICENSES, INVENTIONS, TRADE SECRETS,
TECHNOLOGY, INTERNET DOMAIN NAMES, KNOW-HOW AND OTHER INTELLECTUAL PROPERTY
(COLLECTIVELY, THE “INTELLECTUAL PROPERTY”)

10


--------------------------------------------------------------------------------




necessary for the conduct of their respective businesses as now conducted or as
proposed to be conducted.  Except as set forth in the SEC Reports, the
Memorandum and except where such violations or infringements would not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, (a)  there are no rights of third parties to any such
Intellectual Property; (b) to the Company’s Knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s Knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (d) there is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property; and (e)
there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others that the Company and/or any of its Subsidiaries
infringe or otherwise violate any patent, trademark, copyright, trade secret or
other proprietary rights of others, and the Company is unaware of any other fact
which would form a reasonable basis for any such claim.


(S)           INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES AND LOCATION
IN WHICH THE COMPANY AND THE SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR
ANY SUBSIDIARY HAS ANY KNOWLEDGE THAT IT WILL BE UNABLE TO RENEW ITS EXISTING
INSURANCE COVERAGE FOR THE COMPANY AND THE SUBSIDIARIES AS AND WHEN SUCH
COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE
NECESSARY TO CONTINUE ITS BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.


(T)            TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH
IN THE SEC REPORTS MADE ON OR PRIOR TO THE DATE HEREOF, NONE OF THE OFFICERS OR
DIRECTORS OF THE COMPANY AND, TO THE COMPANY’S KNOWLEDGE, NONE OF THE EMPLOYEES
OF THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY
SUBSIDIARY OR TO A PRESENTLY CONTEMPLATED TRANSACTION (OTHER THAN FOR SERVICES
AS EMPLOYEES, OFFICERS AND DIRECTORS) THAT WOULD BE REQUIRED TO BE DISCLOSED
PURSUANT TO ITEM 404 OF REGULATION S-K PROMULGATED UNDER THE SECURITIES ACT.


(U)           INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND THE SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED
ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV)
THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


(V)           SARBANES-OXLEY; DISCLOSURE CONTROLS.  THE COMPANY IS IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL OF THE PROVISIONS OF THE SARBANES-OXLEY ACT OF
2002 WHICH ARE APPLICABLE TO IT AS OF THE CLOSING DATE.  THE COMPANY HAS
ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES
13A-15(E) AND 15D-15(E)) FOR THE COMPANY AND DESIGNED SUCH DISCLOSURE CONTROLS
AND PROCEDURES TO ENSURE THAT MATERIAL INFORMATION RELATING TO THE COMPANY IS
MADE KNOWN TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE ENTITIES.  THE
COMPANY’S CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF ITS CONTROLS
AND PROCEDURES AS OF A DATE WITHIN 90 DAYS PRIOR TO THE FILING OF THE MOST
RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT (SUCH DATE, THE
“EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS MOST RECENTLY FILED PERIODIC
REPORT UNDER THE EXCHANGE ACT THE CONCLUSIONS OF THE CERTIFYING OFFICERS ABOUT
THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR
EVALUATIONS AS OF THE EVALUATION DATE. SINCE SUCH DATE THERE HAVE BEEN NO
SIGNIFICANT CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS SUCH TERM IS DEFINED
IN ITEM 307(B) OF REGULATION S-K) OR, TO THE COMPANY’S KNOWLEDGE, IN OTHER
FACTORS THAT COULD SIGNIFICANTLY AFFECT THE COMPANY’S INTERNAL CONTROLS.

11


--------------------------------------------------------------------------------





 


(W)          CERTAIN FEES.  NO PERSON OR ENTITY WILL HAVE, AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ANY VALID RIGHT, INTEREST OR CLAIM
AGAINST OR UPON THE COMPANY OR A PURCHASER FOR ANY COMMISSION, FEE OR OTHER
COMPENSATION PURSUANT TO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING ENTERED
INTO BY OR ON BEHALF OF THE COMPANY, OTHER THAN [_______________] AS PLACEMENT
AGENT WITH RESPECT TO THE OFFER AND SALE OF THE SHARES (WHICH PLACEMENT AGENT
FEES ARE BEING PAID BY THE COMPANY). THE COMPANY SHALL PAY, AND HOLD EACH
PURCHASER HARMLESS AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING, WITHOUT
LIMITATION, ATTORNEY’S FEES AND OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION
WITH ANY SUCH RIGHT, INTEREST OR CLAIM.


(X)            PRIVATE PLACEMENT. ASSUMING THE ACCURACY OF THE PURCHASERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2 OF THIS AGREEMENT, NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SHARES BY THE COMPANY TO THE PURCHASERS UNDER THE TRANSACTION DOCUMENTS.  AS OF
THE DATE OF THIS AGREEMENT, THERE ARE NO OUTSTANDING REGISTRATION RIGHTS HELD BY
ANY HOLDER OF THE COMPANY’S SECURITIES.


(Y)           NO DIRECTED SELLING EFFORTS OR GENERAL SOLICITATION.  NEITHER THE
COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF
HAS CONDUCTED ANY “GENERAL SOLICITATION” OR “GENERAL ADVERTISING” (AS THOSE
TERMS ARE USED IN REGULATION D) IN CONNECTION WITH THE OFFER OR SALE OF ANY OF
THE SHARES.


(Z)            NO INTEGRATED OFFERING.  ASSUMING THE ACCURACY OF THE PURCHASERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, AND SUBJECT TO SECTION
4.9 OF THIS AGREEMENT, NEITHER THE COMPANY, ITS SUBSIDIARIES NOR ANY OF THEIR
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, AT ANY TIME WITHIN THE PAST SIX MONTHS MADE ANY OFFERS OR SALES OF
ANY COMPANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER
CIRCUMSTANCES THAT WOULD (I) ELIMINATE THE AVAILABILITY OF THE EXEMPTION FROM
REGISTRATION UNDER REGULATION D UNDER THE SECURITIES ACT IN CONNECTION WITH THE
OFFER AND SALE BY THE COMPANY OF THE SHARES AS CONTEMPLATED HEREBY OR (II) CAUSE
THE OFFERING OF THE SHARES PURSUANT TO THE TRANSACTION DOCUMENTS TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF ANY APPLICABLE
LAW, REGULATION OR SHAREHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT
LIMITATION, UNDER THE RULES AND REGULATIONS OF THE PRINCIPAL TRADING MARKET ON
WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED.


(AA)         EXCHANGE ACT.  THE COMPANY’S COMMON STOCK IS REGISTERED PURSUANT TO
SECTION 12(G) OF THE EXCHANGE ACT, AND THE COMPANY HAS TAKEN NO ACTION DESIGNED
TO TERMINATE THE REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE ACT NOR HAS
THE COMPANY RECEIVED ANY NOTIFICATION THAT THE COMMISSION IS CONTEMPLATING
TERMINATING SUCH REGISTRATION.


(BB)         INVESTMENT COMPANY.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS REQUIRED TO BE REGISTERED AS, AND IS NOT AN AFFILIATE OF, AND
IMMEDIATELY FOLLOWING THE CLOSING WILL NOT BE REQUIRED TO REGISTER AS, AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


(CC)         QUESTIONABLE PAYMENTS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES, NOR, TO THE COMPANY’S KNOWLEDGE, ANY DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR OTHER PERSONS ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS, IN THE COURSE OF ITS ACTIONS FOR, OR ON BEHALF OF, THE
COMPANY: (A) DIRECTLY OR INDIRECTLY, USED ANY CORPORATE FUNDS FOR UNLAWFUL
CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO
FOREIGN OR DOMESTIC POLITICAL ACTIVITY; (B) MADE ANY DIRECT OR INDIRECT UNLAWFUL
PAYMENTS TO ANY FOREIGN OR DOMESTIC GOVERNMENTAL OFFICIALS OR EMPLOYEES OR TO
ANY FOREIGN OR DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS; (C)
VIOLATED IN ANY MATERIAL RESPECT ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES
ACT OF 1977, AS AMENDED OR (D) MADE ANY OTHER UNLAWFUL BRIBE, REBATE, PAYOFF,

12


--------------------------------------------------------------------------------




influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.


(DD)         APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND ITS BOARD OF
DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CHARTER DOCUMENTS OR THE LAWS OF ITS
STATE OF INCORPORATION THAT IS OR COULD REASONABLY BE EXPECTED TO BECOME
APPLICABLE TO ANY OF THE PURCHASERS AS A RESULT OF THE PURCHASERS AND THE
COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE
TRANSACTION DOCUMENTS, INCLUDING WITHOUT LIMITATION THE COMPANY’S ISSUANCE OF
THE SHARES AND THE PURCHASERS’ OWNERSHIP OF THE SHARES.


(EE)         DISCLOSURE.  ALL DISCLOSURE PROVIDED TO THE PURCHASERS REGARDING
THE COMPANY, ITS BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, FURNISHED
PRIOR TO THE DATE OF THIS AGREEMENT BY THE COMPANY OR AUTHORIZED BY THE COMPANY
AND FURNISHED BY THE PLACEMENT AGENT ON BEHALF OF THE COMPANY (INCLUDING THE
COMPANY’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT) ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION
EXISTS WITH RESPECT TO THE COMPANY NOR ANY OF ITS SUBSIDIARIES OR ITS OR THEIR
BUSINESS, PROPERTIES, OPERATIONS OR FINANCIAL CONDITIONS, WHICH, UNDER
APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT
BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR DISCLOSED, EXCEPT
FOR THE ANNOUNCEMENT OF THIS AGREEMENT AND RELATED TRANSACTIONS.


(FF)           OFF BALANCE SHEET ARRANGEMENTS.  THERE IS NO TRANSACTION,
ARRANGEMENT, OR OTHER RELATIONSHIP BETWEEN THE COMPANY AND AN UNCONSOLIDATED OR
OTHER OFF BALANCE SHEET ENTITY THAT IS REQUIRED TO BE DISCLOSED BY THE COMPANY
IN ITS EXCHANGE ACT FILINGS AND IS NOT SO DISCLOSED OR THAT OTHERWISE WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


(GG)         CONSULTATION WITH AUDITORS. THE COMPANY HAS CONSULTED ITS
INDEPENDENT AUDITORS CONCERNING THE ACCOUNTING TREATMENT OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, AND IN CONNECTION THEREWITH HAS
FURNISHED SUCH AUDITORS COMPLETE COPIES OF THE TRANSACTION DOCUMENTS.  THE
COMPANY INTENDS TO (BUT THE COMPANY CANNOT ASSURE THAT THE COMMISSION WILL ALLOW
THE COMPANY TO) ACCOUNT FOR THE GROSS PROCEEDS RAISED FROM THE FINANCING WHICH
IS THE SUBJECT OF THIS AGREEMENT AS EQUITY IN ITS FINANCIAL STATEMENTS.


3.2           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH PURCHASER
HEREBY, FOR ITSELF AND FOR NO OTHER PURCHASER, REPRESENTS AND WARRANTS AS OF THE
DATE HEREOF AND AS OF THE CLOSING DATE TO THE COMPANY AND THE PLACEMENT AGENT AS
FOLLOWS:


(A)           ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT
ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH PURCHASER IS
NOT A CORPORATION, SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER
APPLICABLE LIKE ACTION, ON THE PART OF SUCH PURCHASER.  EACH OF THIS AGREEMENT
AND THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY EXECUTED BY SUCH PURCHASER,
AND WHEN DELIVERED BY SUCH PURCHASER IN ACCORDANCE WITH TERMS HEREOF, WILL
CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION OF SUCH PURCHASER,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM,

13


--------------------------------------------------------------------------------




liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.


(B)           INVESTMENT INTENT.  SUCH PURCHASER UNDERSTANDS THAT THE SHARES ARE
“RESTRICTED SECURITIES” AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAW AND IS ACQUIRING THE SHARES, AS PRINCIPAL
FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO, OR FOR DISTRIBUTING OR RESELLING
SUCH SHARES OR ANY PART THEREOF IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, WITHOUT PREJUDICE, HOWEVER, TO SUCH
PURCHASER’S RIGHT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT, AT ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL
OR ANY PART OF SUCH SHARES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR UNDER AN EXEMPTION FROM SUCH REGISTRATION AND IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.  SUCH PURCHASER IS
ACQUIRING THE SHARES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS. SUCH
PURCHASER DOES NOT PRESENTLY HAVE ANY AGREEMENT, PLAN OR UNDERSTANDING, DIRECTLY
OR INDIRECTLY, WITH ANY PERSON TO DISTRIBUTE OR EFFECT ANY DISTRIBUTION OF ANY
OF THE SHARES (OR ANY SECURITIES WHICH ARE DERIVATIVES THEREOF) TO OR THROUGH
ANY PERSON OR ENTITY; PROVIDED, HOWEVER, THAT BY MAKING THE REPRESENTATIONS
HEREIN, SUCH PURCHASER DOES NOT AGREE TO HOLD ANY OF THE SHARES FOR ANY MINIMUM
PERIOD OF TIME.


(C)           PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED THE
SHARES, IT WAS, AND AT THE DATE HEREOF IT IS, AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.  SUCH PURCHASER IS NOT A
REGISTERED BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


(D)           GENERAL SOLICITATION.  SUCH PURCHASER IS NOT PURCHASING THE SHARES
AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION
REGARDING THE SHARES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER
GENERAL ADVERTISEMENT.


(E)           EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE OR
TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE SHARES, AND HAS SO
EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT.  SUCH PURCHASER IS ABLE TO
BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SHARES AND, AT THE PRESENT TIME,
IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


(F)            ACCESS TO INFORMATION.  SUCH PURCHASER ACKNOWLEDGES THAT IT HAS
HAD THE OPPORTUNITY TO REVIEW THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED (I)
THE OPPORTUNITY TO ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO
RECEIVE ANSWERS FROM, REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND
CONDITIONS OF THE OFFERING OF THE SHARES AND THE MERITS AND RISKS OF INVESTING
IN THE SHARES; (II) ACCESS TO INFORMATION (OTHER THAN MATERIAL NON-PUBLIC
INFORMATION) ABOUT THE COMPANY AND THE SUBSIDIARIES AND THEIR RESPECTIVE
FINANCIAL CONDITION, RESULTS OF OPERATIONS, BUSINESS, PROPERTIES, MANAGEMENT AND
PROSPECTS SUFFICIENT TO ENABLE IT TO EVALUATE ITS INVESTMENT; AND (III) THE
OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION THAT THE COMPANY POSSESSES OR
CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE THAT IS NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO THE INVESTMENT. NEITHER SUCH
INQUIRIES NOR ANY OTHER INVESTIGATION CONDUCTED BY OR ON BEHALF OF SUCH
PURCHASER OR ITS REPRESENTATIVES OR COUNSEL SHALL MODIFY, AMEND OR AFFECT SUCH
PURCHASER’S RIGHT TO RELY ON THE TRUTH, ACCURACY AND COMPLETENESS OF THE
DISCLOSURE MATERIALS AND THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE TRANSACTION DOCUMENTS.


(G)           RESIDENCY.  SUCH PURCHASER HAS, IF AN ENTITY, ITS PRINCIPAL PLACE
OF BUSINESS OR, IF AN INDIVIDUAL, ITS PRIMARY RESIDENCE IN THE JURISDICTION SET
FORTH IMMEDIATELY BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGES HERETO.

14


--------------------------------------------------------------------------------





 


(H)           CERTAIN TRADING ACTIVITIES.  OTHER THAN WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREIN, SINCE THE EARLIER TO OCCUR OF (1) THE TIME
THAT SUCH PURCHASER WAS FIRST CONTACTED BY THE COMPANY, THE PLACEMENT AGENT OR
ANY OTHER PERSON REGARDING THIS INVESTMENT IN THE COMPANY AND (2) THE TENTH
(10TH) DAY PRIOR TO THE DATE OF THIS AGREEMENT, NEITHER THE PURCHASER NOR ANY
AFFILIATE OF SUCH PURCHASER WHICH (X) HAD KNOWLEDGE OF THE TRANSACTIONS
CONTEMPLATED HEREBY, (Y) HAS OR SHARES DISCRETION RELATING TO SUCH PURCHASER’S
INVESTMENTS OR TRADING OR INFORMATION CONCERNING SUCH PURCHASER’S INVESTMENTS,
INCLUDING IN RESPECT OF THE SHARES, AND (Z) IS SUBJECT TO SUCH PURCHASER’S
REVIEW OR INPUT CONCERNING SUCH AFFILIATE’S INVESTMENTS OR TRADING
(COLLECTIVELY, “TRADING AFFILIATES”) HAS DIRECTLY OR INDIRECTLY, NOR HAS ANY
PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY UNDERSTANDING WITH SUCH PURCHASER
OR TRADING AFFILIATE, EFFECTED OR AGREED TO EFFECT ANY TRANSACTIONS IN THE
SECURITIES OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, ANY SHORT SALES
INVOLVING THE COMPANY’S SECURITIES).  NOTWITHSTANDING THE FOREGOING, NO
PURCHASER MAKES ANY REPRESENTATION, WARRANTY OR COVENANT HEREBY THAT IT WILL NOT
ENGAGE IN SHORT SALES IN THE SECURITIES OF THE COMPANY AFTER THE TIME THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED AS
DESCRIBED IN SECTION 4.3.


(I)            BROKERS AND FINDERS.  NO PERSON WILL HAVE, AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ANY VALID RIGHT, INTEREST OR CLAIM
AGAINST OR UPON THE COMPANY, OR ANY PURCHASER FOR ANY COMMISSION, FEE OR OTHER
COMPENSATION PURSUANT TO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING ENTERED
INTO BY OR ON BEHALF OF THE PURCHASER.


(J)            INDEPENDENT INVESTMENT DECISION.  SUCH PURCHASER HAS
INDEPENDENTLY EVALUATED THE MERITS OF ITS DECISION TO PURCHASE SHARES PURSUANT
TO THE TRANSACTION DOCUMENTS, AND SUCH PURCHASER CONFIRMS THAT IT HAS NOT RELIED
ON THE ADVICE OF ANY OTHER PURCHASER’S BUSINESS AND/OR LEGAL COUNSEL IN MAKING
SUCH DECISION.  SUCH PURCHASER UNDERSTANDS THAT NOTHING IN THIS AGREEMENT OR ANY
OTHER MATERIALS PRESENTED BY OR ON BEHALF OF THE COMPANY TO THE PURCHASER IN
CONNECTION WITH THE PURCHASE OF THE SHARES CONSTITUTES LEGAL, TAX OR INVESTMENT
ADVICE.  SUCH PURCHASER HAS CONSULTED SUCH LEGAL, TAX AND INVESTMENT ADVISORS AS
IT, IN ITS SOLE DISCRETION, HAS DEEMED NECESSARY OR APPROPRIATE IN CONNECTION
WITH ITS PURCHASE OF THE SHARES.  SUCH PURCHASER UNDERSTANDS THAT THE PLACEMENT
AGENT HAS ACTED SOLELY AS THE AGENT OF THE COMPANY IN THIS PLACEMENT OF THE
SHARES AND SUCH PURCHASER HAS NOT RELIED ON THE BUSINESS OR LEGAL ADVICE OF THE
PLACEMENT AGENT OR ANY OF ITS AGENTS, COUNSEL OR AFFILIATES IN MAKING ITS
INVESTMENT DECISION HEREUNDER, AND CONFIRMS THAT NONE OF SUCH PERSONS HAS MADE
ANY REPRESENTATIONS OR WARRANTIES TO SUCH PURCHASER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


(K)           RELIANCE ON EXEMPTIONS.  SUCH PURCHASER UNDERSTANDS THAT THE
SHARES BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS AND
THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND SUCH
PURCHASER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGEMENTS AND UNDERSTANDINGS OF SUCH PURCHASER SET FORTH HEREIN IN ORDER
TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF SUCH
PURCHASER TO ACQUIRE THE SHARES.


(L)            NO GOVERNMENTAL REVIEW.  SUCH PURCHASER UNDERSTANDS THAT NO
UNITED STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL
AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SHARES OR
THE FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SHARES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE SHARES.


THE COMPANY ACKNOWLEDGES AND AGREES THAT NO PURCHASER HAS MADE OR MAKES ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.2.

15


--------------------------------------------------------------------------------



ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1           (A)           COMPLIANCE WITH LAWS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS ARTICLE IV, EACH PURCHASER COVENANTS THAT THE SECURITIES MAY
ONLY BE DISPOSED OF PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, AND
IN COMPLIANCE WITH THE REQUIREMENTS OF, THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND IN COMPLIANCE WITH ANY APPLICABLE STATE
AND FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF THE SHARES
OTHER THAN (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, (II) TO THE
COMPANY, (III) TO AN AFFILIATE OF A PURCHASER, (IV) PURSUANT TO RULE 144 OR (V)
IN CONNECTION WITH A BONA FIDE PLEDGE AS CONTEMPLATED IN SECTION 4.1(B), EXCEPT
AS OTHERWISE PROVIDED HEREIN, THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO
PROVIDE TO THE COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR AND
REASONABLY ACCEPTABLE TO THE COMPANY, THE FORM AND SUBSTANCE OF WHICH OPINION
SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH
TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED SHARES UNDER THE
SECURITIES ACT.  AS A CONDITION OF TRANSFER, ANY SUCH TRANSFEREE SHALL AGREE IN
WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND SHALL HAVE THE RIGHTS OF
A PURCHASER UNDER THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.


(B)           LEGENDS.  CERTIFICATES EVIDENCING THE SHARES SHALL BEAR ANY LEGEND
AS REQUIRED BY THE “BLUE SKY” LAWS OF ANY STATE AND A RESTRICTIVE LEGEND IN
SUBSTANTIALLY THE FOLLOWING FORM, UNTIL SUCH TIME AS THEY ARE NOT REQUIRED UNDER
SECTION 4.1(C):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.


THE COMPANY ACKNOWLEDGES AND AGREES THAT A PURCHASER MAY FROM TIME TO TIME
PLEDGE, AND/OR GRANT A SECURITY INTEREST IN SOME OR ALL OF THE LEGENDED SHARES,
IN CONNECTION WITH APPLICABLE SECURITIES LAWS, PURSUANT TO A BONA FIDE MARGIN
AGREEMENT IN COMPLIANCE WITH A BONA FIDE MARGIN LOAN.  SUCH A PLEDGE WOULD NOT
BE SUBJECT TO APPROVAL OR CONSENT OF THE COMPANY AND NO LEGAL OPINION OF LEGAL
COUNSEL TO THE PLEDGEE, SECURED PARTY OR PLEDGOR SHALL BE REQUIRED IN CONNECTION
WITH THE PLEDGE, BUT SUCH LEGAL OPINION SHALL BE REQUIRED IN CONNECTION WITH A
SUBSEQUENT TRANSFER OR FORECLOSURE FOLLOWING DEFAULT BY THE PURCHASER TRANSFEREE
OF THE PLEDGE.  NO NOTICE SHALL BE REQUIRED OF SUCH PLEDGE BUT PURCHASER’S
TRANSFEREE SHALL PROMPTLY NOTIFY THE COMPANY OF ANY SUCH SUBSEQUENT TRANSFER OR
FORECLOSURE.  EACH PURCHASER ACKNOWLEDGES THAT THE COMPANY SHALL NOT BE
RESPONSIBLE FOR ANY PLEDGES RELATING TO, OR THE GRANT OF ANY SECURITY INTEREST
IN, ANY OF THE SHARES OR FOR ANY AGREEMENT, UNDERSTANDING OR ARRANGEMENT BETWEEN
ANY PURCHASER AND ITS PLEDGEE OR SECURED PARTY. THE COMPANY’S INDEMNIFICATION
OBLIGATIONS PURSUANT TO THIS AGREEMENT SHALL NOT EXTEND TO ANY PROCEEDING OR
LOSSES ARISING OUT OF OR RELATED TO THIS SECTION 4.1(B). AT THE APPROPRIATE
PURCHASER’S EXPENSE, THE COMPANY WILL EXECUTE AND DELIVER SUCH REASONABLE
DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF SHARES MAY REASONABLY REQUEST IN
CONNECTION WITH A PLEDGE OR TRANSFER OF THE SHARES INCLUDING THE PREPARATION AND
FILING OF ANY REQUIRED PROSPECTUS SUPPLEMENT UNDER RULE 423(B)(3) OF THE
SECURITIES ACT OR OTHER APPLICABLE PROVISION OF THE SECURITIES ACT TO
APPROPRIATELY AMEND THE LIST OF SELLING SHAREHOLDERS THEREUNDER.  EACH PURCHASER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE PROVIDED IN SECTION 4.1(C),
ANY SHARES SUBJECT TO A PLEDGE OR SECURITY INTEREST AS CONTEMPLATED BY THIS
SECTION 4.1(B) SHALL CONTINUE TO

16


--------------------------------------------------------------------------------




bear the legend set forth in this Section 4.1(b) and be subject to the
restrictions on transfer set forth in Section 4.1(a).

(c)           Removal of Legends.  The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
to the holder of the Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at The Depositary Trust
Company, if (i) such Shares are sold or transferred pursuant to Rule 144
(assuming the transferor is not an Affiliate of the Company), or (ii) such
Shares are eligible for sale under Rule 144(k).  The Company shall cause its
counsel to issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Company’s transfer agent on the Effective Date.  Any fees
(with respect to the Transfer Agent, counsel to the Company or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company.  Following the Effective Date, or at such time as a
legend is no longer required for certain Shares, the Company will no later than
three (3) Trading Days following the delivery by a Purchaser to the Company or
the Transfer Agent (with notice to the Company) of a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) and an opinion of counsel to the extent required by Section 4.1(a),
deliver or cause to be delivered to such Purchaser a certificate representing
such Shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section.

(d)           Acknowledgement.  Each Purchaser hereby covenants with the Company
not to make any sale of the Shares under the Registration Statement without
complying with the provisions of this Agreement and without effectively causing
the prospectus delivery requirement under the Securities Act to be satisfied,
and such Purchaser acknowledges and agrees that the Shares are not transferable
on the books of the Company in connection with any sale under the Registration
Statement unless the certificate submitted to the transfer agent evidencing the
Shares is accompanied by a separate Purchaser’s Certificate of Subsequent Sale
delivered by the Purchaser:  (i) in the form of Exhibit E hereto, (ii) executed
by an officer of, or other authorized person designated by, the Purchaser, and
(iii) to the effect that (A) the Shares have been sold in accordance with the
Registration Statement, the Securities Act and any applicable state securities
or blue sky laws and (B) the requirement of delivering a current prospectus has
been satisfied.  The Purchaser will notify the Company promptly after each sale
of Shares.  The Purchaser acknowledges that there may occasionally be times when
the Company must suspend the use of the Prospectus forming a part of the
Registration Statement (a “Suspension”) until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the Commission, or until such time as the Company has filed an appropriate
report with the Commission pursuant to the Exchange Act.  The Purchaser hereby
covenants that it will not sell any of the Shares pursuant to said Prospectus
during the period commencing at the time at which the Company gives the
Purchaser written notice of the Suspension of the use of said Prospectus and
ending at the time the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to said Prospectus.

(e)           Irrevocable Transfer Agent Instructions.  The Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, to issue certificates or credit shares to the applicable balance accounts
at The Depository Trust Company (“DTC”), registered in the name of each
Purchaser or its respective nominee(s), for the Shares in such amounts as
specified from time to time by each Purchaser to the Company in the form of
Exhibit D attached hereto (the “Irrevocable Transfer Agent Instructions”). The
Company warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 4(e) will be given by the Company to
its transfer agent in connection with this Agreement, and that the Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents.
The Company acknowledges that a breach by it of its obligations under this
Section 4(e) will cause irreparable harm to a Purchaser. Accordingly, the
Company acknowledges that the remedy at law for a breach of its

17


--------------------------------------------------------------------------------




obligations under this Section 4(e) will be inadequate and agrees, in the event
of a breach or threatened breach by the Company of the provisions of this
Section 4(e), that a Purchaser shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.


4.2           RESERVATION OF COMMON STOCK.  THE COMPANY SHALL MAINTAIN A RESERVE
FROM ITS DULY AUTHORIZED SHARES OF COMMON STOCK FOR ISSUANCE PURSUANT TO THE
TRANSACTION DOCUMENTS IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS
OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS.  IN THE EVENT THAT AT ANY
TIME THE THEN AUTHORIZED SHARES OF COMMON STOCK ARE INSUFFICIENT FOR THE COMPANY
TO SATISFY ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS, THE COMPANY
SHALL PROMPTLY TAKE SUCH ACTIONS AS MAY BE REQUIRED TO INCREASE THE NUMBER OF
AUTHORIZED SHARES.


4.3           SECURITIES LAWS DISCLOSURE; PUBLICITY.    PROMPTLY AFTER THE
EXECUTION OF THIS AGREEMENT, THE COMPANY SHALL ISSUE A PRESS RELEASE (THE “PRESS
RELEASE”) DISCLOSING THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED
HEREBY.  AFTER THE CLOSING DATE, THE COMPANY WILL FILE A CURRENT REPORT ON FORM
8-K WITH THE COMMISSION DESCRIBING THE TERMS OF THE TRANSACTION DOCUMENTS (AND
INCLUDING AS EXHIBITS TO SUCH CURRENT REPORT ON FORM 8-K THE MATERIAL
TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT)).  WITHOUT ANY SUCH PURCHASER PRIOR CONSENT, THE
COMPANY AGREES NOT TO DISCLOSE IN THE PRESS RELEASE THE NAMES, ADDRESSES OR ANY
OTHER INFORMATION ABOUT A PURCHASER, EXCEPT AS REQUIRED BY LAW AND TO SATISFY
ITS OBLIGATIONS UNDER THE REGISTRATION RIGHTS AGREEMENT.


4.4           INDEMNIFICATION.  IN ADDITION TO THE INDEMNITY PROVIDED IN THE
REGISTRATION RIGHTS AGREEMENT, THE COMPANY WILL INDEMNIFY AND HOLD THE
PURCHASERS AND THEIR DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS, MEMBERS,
MANAGERS, EMPLOYEES AND AGENTS (EACH, A “PURCHASER PARTY”) HARMLESS FROM ANY AND
ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND
EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND
REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION (COLLECTIVELY, “LOSSES”)
THAT ANY SUCH PURCHASER PARTY MAY SUFFER OR INCUR AS A RESULT OF OR RELATING TO
ANY MISREPRESENTATION, BREACH OR INACCURACY OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT MADE BY THE COMPANY IN ANY TRANSACTION DOCUMENT.  IN
ADDITION TO THE INDEMNITY CONTAINED HEREIN, THE COMPANY WILL REIMBURSE EACH
PURCHASER PARTY FOR ITS REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COST
OF ANY INVESTIGATION, PREPARATION AND TRAVEL IN CONNECTION THEREWITH) INCURRED
IN CONNECTION THEREWITH, AS SUCH EXPENSES ARE INCURRED. IF AND TO THE EXTENT
THAT SUCH INDEMNIFICATION IS UNENFORCEABLE FOR ANY REASON, THE COMPANY SHALL
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF SUCH LOSSES
PERMISSIBLE UNDER APPLICABLE LAW.


(A)   CONDUCT OF INDEMNIFICATION PROCEEDINGS.

(I)            IF ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON
ENTITLED TO INDEMNITY HEREUNDER (AN “INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY
SHALL PROMPTLY NOTIFY THE PERSON FROM WHOM INDEMNITY IS SOUGHT (THE
“INDEMNIFYING PARTY”) IN WRITING, AND THE INDEMNIFYING PARTY SHALL HAVE THE
RIGHT TO ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL
REASONABLE FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF;
PROVIDED, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL
NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO
THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION (WHICH DETERMINATION IS NOT
SUBJECT TO APPEAL OR FURTHER REVIEW) THAT SUCH FAILURE SHALL HAVE PROXIMATELY
AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING PARTY.

(II)           AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL IN ANY SUCH PROCEEDING AND TO PARTICIPATE (BUT NOT CONTROL) IN THE
DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH

18


--------------------------------------------------------------------------------




counsel shall be at the expense of such Indemnified Party or Parties unless: 
(1) the Indemnifying Party has agreed in writing to pay such fees and expenses;
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party), provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

(III)          ALL FEES AND EXPENSES OF THE INDEMNIFIED PARTY (INCLUDING
REASONABLE FEES AND EXPENSES TO THE EXTENT INCURRED IN CONNECTION WITH
INVESTIGATING OR PREPARING TO DEFEND SUCH PROCEEDING IN A MANNER NOT
INCONSISTENT WITH THIS SECTION) SHALL BE PAID TO THE INDEMNIFIED PARTY, AS
INCURRED, WITHIN TWENTY TRADING DAYS OF WRITTEN NOTICE THEREOF TO THE
INDEMNIFYING PARTY (REGARDLESS OF WHETHER IT IS ULTIMATELY DETERMINED THAT AN
INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER; PROVIDED, THAT
THE INDEMNIFYING PARTY MAY REQUIRE SUCH INDEMNIFIED PARTY TO UNDERTAKE TO
REIMBURSE ALL SUCH FEES AND EXPENSES TO THE EXTENT IT IS FINALLY JUDICIALLY
DETERMINED THAT SUCH INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION
HEREUNDER).


(B)   CONTRIBUTION.

(I)            IF A CLAIM FOR INDEMNIFICATION UNDER SECTION 4.4 IS UNAVAILABLE
TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC POLICY OR OTHERWISE), THEN EACH
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSSES, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
FAULT OF THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE
ACTIONS, STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY
OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH
INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A
MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY,
SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A
RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 4.4(C), ANY REASONABLE ATTORNEYS’ OR OTHER REASONABLE FEES OR
EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT
SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE
INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO SUCH PARTY IN
ACCORDANCE WITH ITS TERMS.

(II)           THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE
IF CONTRIBUTION PURSUANT TO THIS SECTION 4.4(B) WERE DETERMINED BY PRO RATA
ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT
THE EQUITABLE CONSIDERATIONS REFERRED TO IN THE IMMEDIATELY PRECEDING
PARAGRAPH.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 4.4(D), NO HOLDER
SHALL BE REQUIRED TO CONTRIBUTE, IN THE AGGREGATE, ANY AMOUNT IN EXCESS OF THE
AMOUNT BY WHICH THE NET PROCEEDS ACTUALLY RECEIVED BY SUCH HOLDER FROM THE SALE
OF THE REGISTRABLE SECURITIES SUBJECT TO THE PROCEEDING EXCEEDS THE AMOUNT OF

19


--------------------------------------------------------------------------------




any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

(III)          THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED IN THIS
SECTION ARE IN ADDITION TO ANY LIABILITY THAT THE INDEMNIFYING PARTIES MAY HAVE
TO THE INDEMNIFIED PARTIES AND  ARE NOT IN DIMINUTION OR LIMITATION OF THE
INDEMNIFICATION PROVISIONS UNDER THE PURCHASE AGREEMENT.


4.5           LISTING OF SHARES.  PROMPTLY FOLLOWING THE DATE HEREOF, THE
COMPANY SHALL TAKE ALL NECESSARY ACTION TO CAUSE THE SHARES TO BE LISTED UPON
THE PRINCIPAL TRADING MARKET, IF ANY, UPON WHICH SHARES OF COMMON STOCK ARE THEN
LISTED (SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN, SO LONG AS
ANY OTHER SHARES OF COMMON STOCK SHALL BE SO LISTED, SUCH LISTING.  FURTHER, IF
THE COMPANY APPLIES TO HAVE ITS COMMON STOCK OR OTHER SECURITIES LISTED ON ANY
OTHER TRADING MARKET IT SHALL INCLUDE IN SUCH APPLICATION THE SHARES AND WILL
TAKE SUCH OTHER ACTION AS IS NECESSARY TO CAUSE THE SHARES TO BE LISTED ON SUCH
OTHER TRADING MARKET AS PROMPTLY AS PRACTICABLE.


4.6           USE OF PROCEEDS.  THE COMPANY INTENDS TO USE THE NET PROCEEDS FROM
THE SALE OF THE SHARES HEREUNDER FOR EXPANDING LEAGUE EVENTS AND TELEVISION
PRODUCTION, WORKING CAPITAL NEEDS, REPAYMENT OF OUTSTANDING INDEBTEDNESS AND
GENERAL CORPORATE PURPOSES..


4.7           TRANSACTIONS AND CONFIDENTIALITY AFTER THE DATE HEREOF.  EACH
PURCHASER SHALL NOT, AND SHALL CAUSE ITS TRADING AFFILIATES NOT TO, ENGAGE,
DIRECTLY OR INDIRECTLY, IN ANY TRANSACTIONS IN THE SECURITIES OF THE COMPANY
(INCLUDING, WITHOUT LIMITATION, ANY SHORT SALES) INVOLVING THE COMPANY’S
SECURITIES DURING THE PERIOD FROM THE DATE HEREOF UNTIL SUCH TIME AS (I) AFTER
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED AS
DESCRIBED IN SECTION 4.3 OR (II) THIS AGREEMENT IS TERMINATED IN FULL PURSUANT
TO SECTION 6.16.  NOTWITHSTANDING THE FOREGOING, IN THE CASE OF A PURCHASER OR
TRADING AFFILIATE THAT IS A MULTI-MANAGED INVESTMENT VEHICLE WHEREBY SEPARATE
PORTFOLIO MANAGERS MANAGE SEPARATE PORTIONS OF SUCH PURCHASER’S OR TRADING
AFFILIATE’S ASSETS AND THE PORTFOLIO MANAGERS HAVE NO DIRECT KNOWLEDGE OF THE
INVESTMENT DECISIONS MADE BY THE PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF
SUCH PURCHASER’S OR TRADING AFFILIATE’S ASSETS, THE REPRESENTATION SET FORTH
ABOVE SHALL ONLY APPLY WITH RESPECT TO THE PORTION OF ASSETS MANAGED BY THE
PORTFOLIO MANAGER THAT MADE THE INVESTMENT DECISION TO PURCHASE THE SHARES
COVERED BY THIS AGREEMENT.  EACH PURCHASER UNDERSTANDS AND ACKNOWLEDGES,
SEVERALLY AND NOT JOINTLY WITH ANY OTHER PURCHASER, THAT THE COMMISSION
CURRENTLY TAKES THE POSITION THAT COVERING A SHORT POSITION ESTABLISHED PRIOR TO
EFFECTIVENESS OF A RESALE REGISTRATION STATEMENT WITH SHARES INCLUDED IN SUCH
REGISTRATION STATEMENT WOULD BE A VIOLATION OF SECTION 5 OF THE SECURITIES ACT,
AS SET FORTH IN ITEM 65, SECTION 5 UNDER SECTION A, OF THE MANUAL OF PUBLICLY
AVAILABLE TELEPHONE INTERPRETATIONS, DATED JULY 1997, COMPILED BY THE OFFICE OF
CHIEF COUNSEL, DIVISION OF CORPORATION FINANCE.  EACH PURCHASER, SEVERALLY AND
NOT JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT UNTIL SUCH TIME AS THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED BY THE
COMPANY AS DESCRIBED IN SECTION 4.6, SUCH PURCHASER WILL MAINTAIN THE
CONFIDENTIALITY OF ALL DISCLOSURES MADE TO IT IN CONNECTION WITH THIS
TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS TRANSACTION).


4.8           FURNISHING OF INFORMATION.  AS LONG AS ANY PURCHASER OWNS THE
SHARES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT
THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS REQUIRED TO BE
FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE EXCHANGE ACT.  AS
LONG AS ANY PURCHASER OWNS SHARES, IF THE COMPANY IS NOT REQUIRED TO FILE
REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH TO THE PURCHASERS AND
MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS
REQUIRED FOR THE PURCHASERS TO SELL THE SHARES UNDER RULE 144. THE COMPANY
FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SHARES,
MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE
SUCH PERSON TO SELL THE SHARES WITHOUT REGISTRATION UNDER THE SECURITIES ACT
WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144.

20


--------------------------------------------------------------------------------



4.9           STRATEGIC INVESTORS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
OR IN ANY TRANSACTION DOCUMENT TO THE CONTRARY, NOTHING IN THIS AGREEMENT OR IN
ANY TRANSACTION DOCUMENT SHALL PROHIBIT OR RESTRICT THE COMPANY’S ABILITY TO,
AND THE COMPANY SHALL HAVE THE RIGHT TO, OFFER, SELL OR OTHERWISE ISSUE, ANY OF
ITS SECURITIES TO ONE OR MORE STRATEGIC INVESTORS; PROVIDED, HOWEVER, IF, PRIOR
TO THE FILING DATE, THE COMPANY PROPOSES TO SELL ITS SECURITIES TO ONE OR MORE
STRATEGIC INVESTORS FOR GROSS CASH PROCEEDS IN EXCESS OF $20,000,000, THEN,
PRIOR TO CONSUMMATING SUCH SALE, THE COMPANY SHALL HAVE RECEIVED THE WRITTEN
CONSENT FROM THE PURCHASERS WHO, ON THE CLOSING DATE, ACQUIRED 66.6% OR MORE OF
THE NUMBER OF SHARES SOLD PURSUANT TO THIS AGREEMENT; PROVIDED, FURTHER,
HOWEVER, EACH PURCHASER HEREBY AGREES TO KEEP THE RECEIPT AND SUBSTANCE OF ANY
SUCH NOTICE CONFIDENTIAL, UNTIL SUCH TIME AS THE SUBJECT TRANSACTION HAS BEEN
PUBLICLY DISCLOSED BY THE COMPANY OR SUCH PURCHASER HAS RECEIVED FURTHER WRITTEN
NOTICE FROM THE COMPANY THAT SUCH TRANSACTION HAS BEEN TERMINATED.


ARTICLE V.


CONDITIONS PRECEDENT TO CLOSING


5.1           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASERS TO
PURCHASE SHARES.  THE OBLIGATION OF EACH PURCHASER TO ACQUIRE SHARES AT THE
CLOSING IS SUBJECT TO THE FULFILLMENT, TO SUCH PURCHASER’S SATISFACTION, ON OR
PRIOR TO THE CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS, ANY OF WHICH MAY
BE WAIVED BY SUCH PURCHASER (AS TO ITSELF ONLY):


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY
IS ALREADY QUALIFIED BY MATERIALITY, IN WHICH CASE IT SHALL BE TRUE AND CORRECT
IN ALL RESPECTS) AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE, AS THOUGH
MADE ON AND AS OF SUCH DATE;


(B)           PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY IT AT OR PRIOR TO THE CLOSING;


(C)           NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           CONSENTS.  THE COMPANY SHALL HAVE OBTAINED IN A TIMELY FASHION ANY
AND ALL CONSENTS, PERMITS, APPROVALS, REGISTRATIONS AND WAIVERS NECESSARY OR
APPROPRIATE FOR CONSUMMATION OF THE PURCHASE AND SALE OF THE SHARES, ALL OF
WHICH SHALL BE AND REMAIN SO LONG AS NECESSARY IN FULL FORCE AND EFFECT;


(E)           ADVERSE CHANGES.  SINCE THE DATE OF EXECUTION OF THIS AGREEMENT,
NO EVENT OR SERIES OF EVENTS SHALL HAVE OCCURRED THAT REASONABLY COULD HAVE OR
RESULT IN A MATERIAL ADVERSE EFFECT;


(F)            NO SUSPENSIONS OF TRADING IN COMMON STOCK; LISTING.  TRADING IN
THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR ANY TRADING
MARKET (EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT MORE THAN ONE TRADING DAY
SOLELY TO PERMIT DISSEMINATION OF MATERIAL INFORMATION REGARDING THE COMPANY) AT
ANY TIME SINCE THE DATE OF EXECUTION OF THIS AGREEMENT;


(G)           COMPANY DELIVERABLES.  THE COMPANY SHALL HAVE DELIVERED THE
COMPANY DELIVERABLES IN  ACCORDANCE WITH SECTION 2.2(A);

21


--------------------------------------------------------------------------------





 


(H)           COMPLIANCE CERTIFICATE.  THE COMPANY SHALL HAVE DELIVERED TO EACH
PURCHASER A CERTIFICATE, DATED AS OF THE CLOSING DATE AND SIGNED BY ITS CHIEF
EXECUTIVE OFFICER OR ITS CHIEF FINANCIAL OFFICER, DATED AS OF THE CLOSING DATE,
CERTIFYING TO THE FULFILLMENT OF THE CONDITIONS SPECIFIED IN SECTIONS 5.1(A),
(B), (C), (D) AND (F); AND


(I)            TERMINATION.  THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED AS TO
SUCH PURCHASER IN ACCORDANCE WITH SECTION 6.16 HEREIN.


5.2           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO SELL
SHARES.  THE COMPANY’S OBLIGATION TO SELL AND ISSUE THE SHARES AT THE CLOSING IS
SUBJECT TO THE FULFILLMENT TO THE SATISFACTION OF THE COMPANY ON OR PRIOR TO THE
CLOSING DATE OF THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED BY THE
COMPANY:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES MADE BY THE PURCHASERS IN SECTION 3.2 HEREOF SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE, AND AS OF THE CLOSING
DATE AS THOUGH MADE ON AND AS OF SUCH DATE;


(B)           PERFORMANCE.  THE PURCHASERS SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE PURCHASERS AT OR PRIOR TO THE CLOSING;


(C)           NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           PURCHASERS DELIVERABLES.  EACH PURCHASER SHALL HAVE DELIVERED ITS
PURCHASER DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(B); AND


(E)           TERMINATION.  THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED AS TO
SUCH PURCHASER IN ACCORDANCE WITH SECTION 6.16 HEREIN.


ARTICLE VI.
MISCELLANEOUS


6.1           FEES AND EXPENSES.  THE COMPANY AND THE PURCHASERS SHALL EACH PAY
THE FEES AND EXPENSES OF THEIR RESPECTIVE ADVISERS, COUNSEL, ACCOUNTANTS AND
OTHER EXPERTS, IF ANY AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY IN
CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT.  THE COMPANY SHALL PAY ALL TRANSFER AGENT FEES,
STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE SALE AND
ISSUANCE OF THE SHARES TO THE PURCHASERS. EACH PARTY ACKNOWLEDGES THAT
LOWENSTEIN SANDLER PC HAS RENDERED LEGAL ADVICE TO THE COMPANY, AND NOT TO SUCH
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THAT SUCH
PARTY HAS RELIED FOR SUCH MATTERS ON THE ADVICE OF ITS OWN RESPECTIVE COUNSEL.
THE COMPANY FURTHER AGREES TO PAY SUCH FEES AND EXPENSES AS REQUIRED BY IT UNDER
THE ENGAGEMENT AGREEMENT WITH THE PLACEMENT AGENT, INCLUDING WITHOUT LIMITATION,
THE REASONABLE FEES AND EXPENSES OF THE PLACEMENT AGENT’S COUNSEL.


6.2           ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, DISCUSSIONS AND REPRESENTATIONS, ORAL OR WRITTEN, WITH RESPECT
TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH
DOCUMENTS, EXHIBITS AND SCHEDULES.  AT

22


--------------------------------------------------------------------------------




or after the Closing, and without further consideration, the Company and the
Purchasers will execute and deliver to the other such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.


6.3           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
(PROVIDED THE SENDER RECEIVES A MACHINE-GENERATED CONFIRMATION OF SUCCESSFUL
TRANSMISSION) AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 5:00
P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE
DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING
DAY OR LATER THAN 5:00 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE
TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED
OVERNIGHT COURIER SERVICE WITH NEXT DAY DELIVERY SPECIFIED, OR (D) UPON ACTUAL
RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESS
FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS FOLLOWS:

If to the Company:

 

 

International Fight League, Inc.

 

 

 

 

 

 

424 West 33rd Street, Suite 650

 

 

 

 

 

 

New York, New York 10001

 

 

 

 

 

 

Telephone No.: (212) 356-4000

 

 

 

 

 

 

Facsimile No.: (212) 564-6546

 

 

 

 

 

 

Attention: Jonathan Rosan, Esq., General Counsel

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

Lowenstein Sandler PC

 

 

 

 

 

 

1251 Avenue of the Americas

 

 

 

 

 

 

New York, New York 10020

 

 

 

 

 

 

Telephone No.: (212) 262-6700

 

 

 

 

 

 

Facsimile No.: (973) 597.2507

 

 

 

 

 

 

Attention: Steven E. Siesser, Esq.

 

 

 

 

 

 

 

 

 

 

If to a Purchaser:

 

 

To the address set forth under such Purchaser’s name on the signature page
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 

 

 


6.4           AMENDMENTS; WAIVERS; NO ADDITIONAL CONSIDERATION.  NO PROVISION OF
THIS AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED,
IN THE CASE OF AN AMENDMENT PRIOR TO CLOSING, BY THE COMPANY AND EACH OF THE
PURCHASERS OR, IN THE CASE OF AN AMENDMENT AFTER CLOSING, BY THE COMPANY AND THE
PURCHASERS THEN HOLDING A MAJORITY OF THE SHARES, AND IN THE CASE OF A WAIVER AT
ANY TIME, BY THE PARTY AGAINST WHOM ENFORCEMENT OF SUCH WAIVER IS SOUGHT.  NO
WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF
THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A
WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION
OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO
EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.


6.5           CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO
NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR
AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY. 
THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES, AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS.

23


--------------------------------------------------------------------------------





 


6.6           SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES AND THEIR SUCCESSORS AND
PERMITTED ASSIGNS.  THIS AGREEMENT, OR ANY RIGHTS OR OBLIGATIONS HEREUNDER, MAY
NOT BE ASSIGNED BY THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PURCHASERS.  ANY PURCHASER MAY ASSIGN ITS RIGHTS HEREUNDER IN WHOLE OR IN PART
TO ANY PERSON TO WHOM SUCH PURCHASER ASSIGNS OR TRANSFERS ANY SHARES IN
COMPLIANCE WITH THIS AGREEMENT AND APPLICABLE LAW, PROVIDED SUCH TRANSFEREE
SHALL HAVE AGREED IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED
SHARES, BY THE TERMS AND CONDITIONS OF THIS AGREEMENT THAT APPLY TO THE
“PURCHASERS”.


6.7             NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT (I) EACH PURCHASER PARTY IS AN INTENDED THIRD PARTY
BENEFICIARY OF SECTION 4.4, AND (II) PLACEMENT AGENT IS AN INTENDED THIRD PARTY
BENEFICIARY OF ARTICLE III HEREOF, AND EACH PURCHASER PARTY OR THE PLACEMENT
AGENT, AS THE CASE MAY BE, MAY ENFORCE THE PROVISIONS OF SUCH SECTIONS DIRECTLY
AGAINST THE PARTIES WITH OBLIGATIONS THEREUNDER.


6.8           GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT
AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE NEW YORK
COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH NEW YORK COURT, OR THAT SUCH PROCEEDING HAS BEEN
COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF EITHER PARTY SHALL
COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN
THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR ITS REASONABLE ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED WITH
THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


6.9           SURVIVAL.  SUBJECT TO APPLICABLE STATUTE OF LIMITATIONS, THE
REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS CONTAINED HEREIN SHALL
SURVIVE THE CLOSING DATE AND THE DELIVERY OF THE SHARES.


6.10         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT
DATA FILE, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


6.11         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN

24


--------------------------------------------------------------------------------




any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.


6.12         REPLACEMENT OF SHARES.  IF ANY CERTIFICATE OR INSTRUMENT EVIDENCING
ANY SHARES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR
CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION
THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE OR
INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND THE EXECUTION BY THE HOLDER
THEREOF OF A CUSTOMARY LOST CERTIFICATE AFFIDAVIT OF THAT FACT AND AN AGREEMENT
TO INDEMNIFY AND HOLD HARMLESS THE COMPANY FOR ANY LOSSES IN CONNECTION
THEREWITH.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT UNDER SUCH
CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS ASSOCIATED WITH
THE ISSUANCE OF SUCH REPLACEMENT SHARES.  IF A REPLACEMENT CERTIFICATE OR
INSTRUMENT EVIDENCING ANY SHARES IS REQUESTED DUE TO A MUTILATION THEREOF, THE
COMPANY MAY REQUIRE DELIVERY OF SUCH MUTILATED CERTIFICATE OR INSTRUMENT AS A
CONDITION PRECEDENT TO ANY ISSUANCE OF A REPLACEMENT.


6.13         PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO ANY PURCHASER PURSUANT TO ANY TRANSACTION DOCUMENT OR A PURCHASER
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


6.14         ADJUSTMENTS IN SHARE NUMBERS AND PRICES. IN THE EVENT OF ANY STOCK
SPLIT, SUBDIVISION, DIVIDEND OR DISTRIBUTION PAYABLE IN SHARES OF COMMON STOCK
(OR OTHER SECURITIES OR RIGHTS CONVERTIBLE INTO, OR ENTITLING THE HOLDER THEREOF
TO RECEIVE DIRECTLY OR INDIRECTLY SHARES OF COMMON STOCK), COMBINATION OR OTHER
SIMILAR RECAPITALIZATION OR EVENT OCCURRING AFTER THE DATE HEREOF, AND BEFORE
THE CLOSING DATE, EACH REFERENCE IN ANY TRANSACTION DOCUMENT TO A NUMBER OF
SHARES OR A PRICE PER SHARE SHALL BE AMENDED TO APPROPRIATELY ACCOUNT FOR SUCH
EVENT.


6.15         INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH PURCHASER TO
PURCHASE SHARES PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN MADE BY SUCH
PURCHASER INDEPENDENTLY OF ANY OTHER PURCHASER AND INDEPENDENTLY OF ANY
INFORMATION, MATERIALS, STATEMENTS OR OPINIONS AS TO THE BUSINESS, AFFAIRS,
OPERATIONS, ASSETS, PROPERTIES, LIABILITIES, RESULTS OF OPERATIONS, CONDITION
(FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY OR ANY SUBSIDIARY WHICH MAY
HAVE BEEN MADE OR GIVEN BY ANY OTHER PURCHASER OR BY ANY AGENT OR EMPLOYEE OF
ANY OTHER PURCHASER, AND NO PURCHASER AND ANY OF ITS AGENTS OR EMPLOYEES SHALL
HAVE ANY LIABILITY TO ANY OTHER PURCHASER (OR ANY OTHER PERSON) RELATING TO OR
ARISING FROM ANY SUCH INFORMATION, MATERIALS, STATEMENT OR OPINIONS.  NOTHING
CONTAINED HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY
PURCHASER PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR
CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS
A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EACH PURCHASER ACKNOWLEDGES THAT NO OTHER PURCHASER HAS
ACTED AS AGENT FOR SUCH PURCHASER IN CONNECTION WITH MAKING ITS INVESTMENT
HEREUNDER AND THAT NO PURCHASER WILL BE ACTING AS AGENT OF SUCH PURCHASER IN
CONNECTION WITH MONITORING ITS INVESTMENT IN THE SHARES OR ENFORCING ITS RIGHTS
UNDER THE TRANSACTION DOCUMENTS.  EACH PURCHASER SHALL BE ENTITLED TO
INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE
RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION

25


--------------------------------------------------------------------------------




Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Purchasers and not because it was required or requested to do so by any
Purchaser. The Company’s obligations to each Purchaser under this Agreement are
identical to its obligations to each other Purchaser other than such differences
resulting solely from the number of Shares purchased by such Purchaser, but
regardless of whether such obligations are memorialized herein or in another
agreement between the Company and a Purchaser.


6.16         TERMINATION. THIS AGREEMENT MAY BE TERMINATED AND THE SALE AND
PURCHASE OF THE SHARES ABANDONED AT ANY TIME PRIOR TO THE CLOSING BY EITHER THE
COMPANY OR ANY PURCHASER (WITH RESPECT TO ITSELF ONLY) UPON WRITTEN NOTICE TO
THE OTHER, IF THE CLOSING HAS NOT BEEN CONSUMMATED ON OR PRIOR TO 5:00 P.M. (NEW
YORK CITY TIME) ON THE OUTSIDE DATE; PROVIDED, HOWEVER, THAT THE RIGHT TO
TERMINATE THIS AGREEMENT UNDER THIS SECTION 6.16 SHALL NOT BE AVAILABLE TO ANY
PERSON WHOSE FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT HAS
BEEN THE CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR ON OR
BEFORE SUCH TIME.  NOTHING IN THIS SECTION 6.16 SHALL BE DEEMED TO RELEASE ANY
PARTY FROM ANY LIABILITY FOR ANY BREACH BY SUCH PARTY OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR TO IMPAIR THE
RIGHT OF ANY PARTY TO COMPEL SPECIFIC PERFORMANCE BY ANY OTHER PARTY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.  IN THE
EVENT OF A TERMINATION PURSUANT TO THIS SECTION, THE COMPANY SHALL PROMPTLY
NOTIFY ALL NON-TERMINATING PURCHASERS.  UPON A TERMINATION IN ACCORDANCE WITH
THIS SECTION, THE COMPANY AND THE TERMINATING PURCHASER(S) SHALL NOT HAVE ANY
FURTHER OBLIGATION OR LIABILITY (INCLUDING ARISING FROM SUCH TERMINATION) TO THE
OTHER AND NO PURCHASER WILL HAVE ANY LIABILITY TO ANY OTHER PURCHASER UNDER THE
TRANSACTION DOCUMENTS AS A RESULT THEREFROM.

 

 


[SIGNATURES ON NEXT PAGE]

 

26


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

INTERNATIONAL FIGHT LEAGUE, INC.

 

 

 

 

 

By:

 

 

 

Name:

Gareb Shamus

 

 

Title:

Chief Executive Officer

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]


--------------------------------------------------------------------------------




 

 

NAME OF PURCHASER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Purchase Price Per Share: $

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $

 

 

 

 

 

Number of Shares to be acquired:

 

 

 

 

 

Tax ID No.:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

Facsimile No.:

 

 

 

Attention:

 

Delivery Instructions:

 

 

(if different than above)

 

 

 

 

 

c/o

 

 

 

 

 

 

 

Street:

 

 

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

2


--------------------------------------------------------------------------------